Citation Nr: 1332779	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO. 09-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a skin condition to include eczematous dermatitis and psoriasis.

2. Entitlement to service connection for a skin condition, to include eczematous dermatitis and psoriasis.

3. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In this case, the RO originally denied service connection for a skin condition in September 1983, finding that there was no nexus between the Veteran's eczematoid dermatitis and psoriasis and service.  The Veteran submitted a claim to reopen in June 2007 and the RO reopened and denied the claim in March 2008.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2013, the Veteran testified by videoconference from Manchester, New Hampshire before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a skin condition to include eczematous dermatitis and psoriasis and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in September 1983, the RO denied entitlement to service connection for a skin condition to include eczematous dermatitis and psoriasis.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Since the September 1983 rating decision, evidence has been received by VA that was not previously before agency decision-makers relating to an unestablished fact and which raises a reasonable possibility of entitlement to the benefits sought. 


CONCLUSION OF LAW

1. The September 1983 rating decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 3.156, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012). 

2. New and material evidence has been received since the September 1983 denial of service connection for a skin condition to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a skin condition to include eczematous dermatitis and psoriasis.  To this extent the claim is granted and as such, no discussion of VA's duty to notify or assist is necessary.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a skin condition was denied in September 1983.  The Veteran did not file a notice of disagreement regarding this rating decision.  Therefore, that decision became final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The Veteran also did not submit any information or evidence within one year of the September 1983 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is new and material. 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in September 1983, VA has received additional evidence, including VA treatment records diagnosing dermatitis/psoriasis on the Veteran's face as well as lay statements and testimony by the Veteran asserting that his skin condition has spread and affected him since service.  This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) must be read as "creating a low threshold" which suggests "a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a skin condition.

ORDER

New and material evidence having been received, the claim of service connection for a skin condition to include eczematous dermatitis and psoriasis is reopened and to that extent the appeal is granted.

REMAND

The Board finds that further development is necessary regarding the issues of service connection for a skin condition and bilateral foot disabilities before a decision on the merits may be made.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran was treated for a skin condition during service.  Additionally, the Veteran submitted statements regarding continuous symptoms of experiencing his skin condition since separation from service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  However, the record contains insufficient competent medical evidence on file for VA to make a decision on the claim.  Specifically, the Veteran was provided a VA examination in March 2008.  The examiner concluded that the Veteran's intermittent episodes of eczematous dermatitis were not caused by his service because of the lack of documentation of an eczematous eruption while in service.  This opinion is not adequate for VA purposes because relying solely on the lack of service medical records does not fully address the question of whether the Veteran's skin condition, to include eczematous dermatitis and psoriasis, is related to service.  Therefore a new examination is required to adjudicate the Veteran's claim for service connection for a skin condition to include eczematous dermatitis and psoriasis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (Holding that an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.")

Additionally, the record contains competent evidence that the Veteran has a bilateral foot disability.  The Veteran was diagnosed with flexion contractures of digits 2-5 bilaterally as well as degenerative joint disease of the 1st metatarsophalangeales.  The Veteran has asserted, at his March 2008 VA examination, and in lay statements submitted in November 2008 and December 2009, that his foot problems began in service and have persisted since separation.  The Board also notes that the Veteran was awarded a combat action ribbon and therefore the Veteran's statements about injuring his foot in service should be considered credible if consistent with the conditions and circumstances of service.  38 U.S.C.A. § 1154(b).  A VA examination conducted in June 2010 did not provide an opinion as to the etiology of the Veteran's diagnosed bilateral foot disability.  As such, a medical opinion regarding the etiology of the Veteran's foot disability is required.
Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for the Veteran from the VA Medical Center in Manchester, New Hampshire and all associated outpatient clinics dated from June 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. The Veteran should be provided a VA examination to ascertain the nature and etiology of his skin condition to include eczematous dermatitis and psoriasis.  The claims file, to include the Veteran's hearing testimony contained in Virtual VA, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's skin condition to include eczematous dermatitis and psoriasis is causally or etiologically related to his service.  The examiner should note in service treatment records showing treatment for the Veteran's skin, including those records dated in February 1970 and December 1969.  The examiner should also consider the Veteran's credible statements regarding the onset of his skin condition in service.  U.S.C.A § 1154(b).

A complete rationale should be given for any opinion provided.

3. The Veteran should also be afforded a VA examination to ascertain the nature and etiology of his bilateral foot disability.  The claims file, to include the Veteran's hearing testimony contained in Virtual VA, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral foot disability is causally or etiologically related to his service.  The examiner should specifically note the Veteran's statements regarding the onset of his foot disability.  These statements are presumed to be credible.  38 U.S.C.A § 1154(b).

A complete rationale should be given for any opinion provided.
	
4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

5. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


